USCA11 Case: 21-12229         Date Filed: 05/17/2022     Page: 1 of 4




                                               [DO NOT PUBLISH]
                               In the
         United States Court of Appeals
                   For the Eleventh Circuit

                     ____________________

                            No. 21-12229
                     Non-Argument Calendar
                     ____________________

GIO PIZZERIA & BAR HOSPITALITY, LLC,
individually and on behalf of all others similarly situated,
GIO PIZZERIA BOCA, LLC,
individually and on behalf of all others similarly situated,
                                                Plaintiffs-Appellants,
versus
CERTAIN UNDERWRITERS AT LLOYD'S, LONDON
SUBSCRIBING
TO POLICY NUMBERS ARP-74910-20 AND ARP-75209-20,


                                                Defendant-Appellee.
USCA11 Case: 21-12229        Date Filed: 05/17/2022     Page: 2 of 4




2                      Opinion of the Court                21-12229

                     ____________________

           Appeal from the United States District Court
               for the Southern District of Florida
               D.C. Docket No. 0:20-cv-61741-RS
                    ____________________

Before WILSON, JORDAN, and NEWSOM, Circuit Judges.
PER CURIAM:
       Plaintiffs-Appellants GIO Pizzeria & Bar Hospitality, LLC
and GIO Pizzeria Boca, LLC appeal the district court’s dismissal of
its Second Amended Complaint for failure to state a plausible claim
for insurance coverage. After careful review, we affirm.
        Plaintiffs own and operate two properties, a bar and restau-
rant in Coral Springs, Florida and a bar and restaurant in Boca Ra-
ton, Florida. Plaintiffs purchased all-risk commercial insurance pol-
icies from Defendants-Appellees Certain Underwriters at Lloyd’s,
London to insure those properties. Following the suspension of
business operations due to the COVID-19 pandemic and govern-
ment closure orders, Plaintiffs sought coverage for losses and ex-
penses under these provisions of its policies: (1) Business Income;
(2) Extra Expense; and (3) Civil Authority. After Defendants denied
coverage, Plaintiffs sued Defendants for declaratory relief and
breach of contract of those provisions, alleging that Defendants
failed to pay for the covered losses under those provisions. Those
provisions require direct physical loss or damage to the property.
USCA11 Case: 21-12229            Date Filed: 05/17/2022        Page: 3 of 4




21-12229                  Opinion of the Court                              3

        The district court granted Defendants’ motion to dismiss be-
cause Plaintiffs failed to allege the property suffered any direct or
physical loss as required by the policies’ provisions. On appeal of
the district court’s dismissal of Plaintiffs’ Second Amended Com-
plaint, 1 Plaintiffs argue that the district court misinterpreted the
phrase “direct physical of or damage to property” by requiring only
physical damage, i.e., a tangible harm.
        Even though “[t]here are no Florida decisions interpreting
an all-risk commercial insurance policy providing coverage for ‘di-
rect physical loss of or damage to’ property or ‘direct physical loss
or damage to’ property in the context of the COVID-19 pandemic,”
we recently held that physical loss or damage requires “some tan-
gible alteration of the property.” SA Palm Beach, LLC v. Certain
Underwriters at Lloyd’s London, No. 20-14812, -- 4th --, 2022 WL
1421414, at *7–8 (11th Cir. May 5, 2022). “There is therefore no
coverage for loss of use based on intangible and incorporeal harm
to the property due to COVID-19 and the closure orders that were
issued by state and local authorities even though the property was
rendered temporarily unsuitable for its intended use.” Id. at *8.
       Because coverage under Plaintiffs’ policies requires direct
physical loss or damage to the covered property, and the losses
here resulted from the intangible harm caused by COVID-19,
Plaintiffs’ claimed losses and expenses are not covered under the

1
  We review de novo a district court’s dismissal of a complaint for failure to
state a claim. McGroarty v. Swearingen, 977 F.3d 1302, 1306 (11th Cir. 2020).
USCA11 Case: 21-12229            Date Filed: 05/17/2022         Page: 4 of 4




4                         Opinion of the Court                      21-12229

policies. 2 Thus, we affirm the district court’s dismissal of Plaintiffs’
Second Amended Complaint.
       AFFIRMED




2
  Further, as the district court correctly noted, the Civil Authority Provision
requires damage to other property outside of Plaintiffs’ property to apply. The
closure orders did not respond to damage to property surrounding Plaintiffs’
facilities but to address a public health crisis.